FILED
                            NOT FOR PUBLICATION                               MAY 09 2013

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT


MICHAEL WEBB,                                  Nos. 11-56290

             Plaintiff - Appellant,            D.C. No. 5:08-cv-565-RBL-AJW

v.
                                               MEMORANDUM *

DESERT BERMUDA
DEVELOPMENT COMPANY,

             Defendant - Appellee.


                  On Appeal from the United States District Court
                       for the Central District of California
                   Ronald B. Leighton, District Judge, Presiding

                        Argued and Submitted April 9, 2013
                               Pasadena, California

Before: REINHARDT and MURGUIA, Circuit Judges, and MOLLOY, District
Judge.**

      This case arises out of a plane crash that killed a flight instructor and badly



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
              The Honorable Donald W. Molloy, United States District Judge for
the District of Montana, sitting by designation.

                                           1
injured the student pilot, Michael Webb. Desert Bermuda Development

Corporation owned the airport.

      Webb sued Desert Bermuda in California state court, alleging a state-law

premises liability claim. The case was removed to federal district court, and the

district court granted summary judgment in favor of Desert Bermuda. We vacate

that decision because the district court did not have subject matter jurisdiction.

      Webb did not challenge the district court’s decision to not remand this case

to state court, but we must sua sponte address our subject matter jurisdiction if it

appears to be lacking. See 28 U.S.C. § 1447(c); Valdez v. Allstate Ins. Co., 372

F.3d 1115, 1116 (9th Cir. 2004).

      This case was removed on the basis of the complete preemption doctrine.

See Balcorta v. Twentieth Century-Fox Film Corp., 208 F.3d 1102, 1107 n.7 (9th

Cir. 2000). The FAA does not create a federal cause of action for personal injury

suits. Martin ex rel. Heckman v. Midwest Express Holdings, 555 F.3d 806, 808

(9th Cir. 2009) (citation omitted). Consequently, the complete preemption doctrine

is inapplicable here and does not provide a basis for removal. Moore-Thomas v.

Alaska Airlines, Inc., 553 F.3d 1241, 1245–46 (9th Cir. 2009) (citing Beneficial

Nat’l Bank v. Anderson, 539 U.S. 1, 9 (2003)).

      We vacate the district court’s disposition and remand with instructions that



                                           2
the district court remand this case to state court. Because we vacate for lack of

jurisdiction, we note that the state court will not be bound by the district court’s

determinations regarding preemption and California premises liability.

      VACATED and REMANDED.




                                           3